Title: From Benjamin Franklin to Benjamin Vaughan, [c. 21 March 1783]
From: Franklin, Benjamin
To: Vaughan, Benjamin


Dear Sir,Passy, March 1784 [i.e., c. March 21, 1783]
You mention that I may now see verified all you said about binding down England to so hard a peace. I suppose you do not mean by the American treaty; for we were exceeding favourable in not insisting on the reparations so justly due for the wanton burnings of our fine towns and devastations of our plantations in a war now universally allowed to have been originally unjust. I may add that you will also see verified all I said about the article respecting the royalists, that it will occasion more mischief than it was intended to remedy, and that it would have been better to have omitted all mention of them. England might have rewarded them according to their merits at no very great expence. After the harms they had done to us, it was imprudent to insist on our doing them good.
I am sorry for the overturn you mention of those beneficial systems of commerce that would have been exemplary to mankind. The making England entirely a free port would have been the wisest step ever taken for its advantage.
I wish much to see what you say a respectable friend of mine has undertaken to write respecting the peace. It is a pity it has been delayed. If it had appeared earlier it might have prevented much mischief, by securing our friends in their situations; for we know not who will succeed them, nor what credit they will hold.

By my doubts of the propriety of my going soon to London, I meant no reflection on my friends or yours. If I had any call there besides the pleasure of seeing those I love, I should have no doubts. If I live to arrive there I shall certainly embrace your kind invitation, and take up my abode with you. Make my compliments and respects acceptable to Mrs. Vaughan.
I know not what foundation there can be for saying that I abuse England as much as before the peace. I am not apt, I think, to be abusive: of the two I had rather be abused.
Inclosed are the letters you desire. I wish to hear from you more frequently, and to have through you such new pamphlets as you may think worth my reading. I am ever, my dear friend, yours most affectionately,
B. Franklin.
